[Cite as Tucker v. Pfirsch, 2014-Ohio-3151.]


                                        COURT OF APPEALS
                                     RICHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



MARLENE TUCKER                                     JUDGES:
                                                   Hon. W. Scott Gwin, P. J.
        Plaintiff-Appellee                         Hon. Sheila G. Farmer, J.
                                                   Hon. John W. Wise, J.
-vs-
                                                   Case No. 2014 CA 0036
CHRISSA PFIRSCH, et al.

        Defendants-Appellants                      OPINION




CHARACTER OF PROCEEDING:                       Civil Appeal from the Mansfield Municipal
                                               Court, Case No. 2014 CVG 655


JUDGMENT:                                      Affirmed



DATE OF JUDGMENT ENTRY:                         July 16, 2014



APPEARANCES:

For Plaintiff-Appellee                         For Defendants-Appellants

T. MICHAEL DORNER                              ROBERT GOLBERGER
WELDON, HUSTON & KEYSER                        10 West Newlon Place
76 North Mulberry Street                       Mansfield, Ohio 44902
Mansfield, Ohio 44902
Richland County, Case No. 2014 CA 0036                                                  2

Wise, J.

        {¶1}   Defendants-Appellants, Courtney Dover, appeals from the April 10, 2014,

Judgment Entry of the Mansfield Municipal Court finding in favor of Plaintiff-Appellee

Marlene Tucker on her Complaint for Forcible Entry and Detainer and ordering that

possession of the subject premises be restored to Plaintiff-Appellee and a Writ of

Restitution issue.

        {¶2}   This case comes to us on the accelerated calendar. App.R. 11.1, which

governs accelerated calendar cases, provides, in pertinent part:

        {¶3}   “(E) Determination and judgment on appeal. The appeal will be

determined as provided by App.R. 11.1. It shall be sufficient compliance with App.R.

12(A) for the statement of the reason for the court’s decision as to each error to be in

brief and conclusionary form. The decision may be by judgment entry in which case it

will not be published in any form.”

        {¶4}   This appeal shall be considered in accordance with the aforementioned

rule.

                           STATEMENT OF THE FACTS AND CASE

        {¶5}   The facts and procedural history of this case are as follows:

        {¶6}   Appellants Chrissa Pfirsch and Donald Pfirsch are the daughter and son-

in-law of Appellee Marlene Tucker and had been living on property owned by Appellee

through a revocable living trust with the prior consent of Appellee’s late husband. (T. at

5). During this time, Appellee was charged with zoning violations for Appellants

presence on the property.      The Richland County Prosecutor filed an action against

Appellee to move Appellants off of the property. (T. at 6)
Richland County, Case No. 2014 CA 0036                                                   3


       {¶7}   In February, 2014, Appellee served Appellants with a 30-day notice to

evacuate the premises. (T. at 6-7).

       {¶8}   On March 28, 2014, Appellee Marlene Tucker filed a forcible entry and

detainer action against Appellants Chrissa Pfirsch and Donald Pfirsch, her daughter and

son-in-law. Attached thereto were copies of the zoning and health code violations.

       {¶9}   On April 10, 2014, the eviction came on for hearing before a magistrate,

who found in favor Appellee, and recommending that a writ of restitution issue. The trial

court adopted the proposed decision as the Order of the Court, and the writ was issued

the same day. Also attached to the Complaint was a copy of the Quit-Claim Deed

evidencing the fact that Appellee is the Trustee of the Tucker Revocable Living Trust.

       {¶10} Appellants now appeal, assigning the following error for review:

                                    ASSIGNMENT OF ERROR

       {¶11} “I. THE COURT ERRED IN ALLOWING THE CASE TO PROCEED

WITHOUT OBTAINING THE RATIFICATION OF THE TRUST AS REQUIRED BY

CIVIL RULE 17.”

                                                  I.

       {¶12} Appellants, in their sole Assignment of Error, argue that the trial court

erred in failure to obtain ratification in this case. We disagree.

       {¶13} Civ.R. 17 provides, in relevant part:

       {¶14} “(A) Real party in interest

       {¶15} “Every action shall be prosecuted in the name of the real party in interest.

An executor, administrator, guardian, bailee, trustee of an express trust, a party with

whom or in whose name a contract has been made for the benefit of another, or a party
Richland County, Case No. 2014 CA 0036                                                      4


authorized by statute may sue in his name as such representative without joining with

him the party for whose benefit the action is brought. When a statute of this state so

provides, an action for the use or benefit of another shall be brought in the name of this

state. No action shall be dismissed on the ground that it is not prosecuted in the name

of the real party in interest until a reasonable time has been allowed after objection for

ratification of commencement of the action by, or joinder or substitution of, the real party

in interest. Such ratification, joinder, or substitution shall have the same effect as if the

action had been commenced in the name of the real party in interest.”

       {¶16} However, Civ.R. 1(C), which limits the scope of the Ohio Civil Rules,

states: “These rules, to the extent they would by their nature be clearly inapplicable,

shall not apply to procedure * * * in forcible entry and detainer[.]” Civ.R. 1(C)(3). Thus, to

the extent that it is incompatible with the statutory provisions of Chapter 1923 that

govern detainer actions, Civ.R. 17 will not apply.” Alex–Bell Oxford Limited Partnership

v. Woods, (June 5, 1998), 2d Dist. No. 16038, at *3.

       {¶17} We note that in light of Civ.R. 1(C)(3), several courts have held that the

real party in interest rule, as stated in Civ.R. 17(A), does not apply to FED actions. See

Alex–Bell Oxford Limited Partnership v. Woods, 2d Dist. No. 16038, 1998 WL 289028

(June 5, 1998); Adlaka v. Quaranta, 7th Dist. No. 09 MA 134, 2010–Ohio–6509;

Oakbrook, 1991 WL 70146. See, also, KDI Management Servs., Inc., v, Enerchem, Inc.

(Mar. 19, 1997), 1st Dist. No. C–960587, at *2 (concluding the applicability of Civ.R. 17

in forcible entry and detainer is “questionable”); Knoppe v. Applegate, 5th Dist. No. 08

CAG 08 0051, 2009–Ohio–2007, at ¶ 29–32 (applying statutory definition of landlord,

rather than Civ.R. 17(A) to determine real party in interest.)
Richland County, Case No. 2014 CA 0036                                                  5


      {¶18} For purposes of FED actions, R.C.§1923.01(C)(2) authorizes a “landlord”

to bring an action in forcible entry and detainer and further defines “landlord” as “the

owner, lessor, or sublessor of premises, or the agent or person the landlord authorizes

to manage premises or to receive rent from a tenant under a rental agreement[.]”

      {¶19} Under R.C. Chapter 5321, which governs the obligations of landlords and

tenants, R.C. §5321.01(B) defines “landlord” as “the owner, lessor, or sublessor of

residential premises, the agent of the owner, lessor, or sublessor, or any person

authorized by the owner, lessor, or sublessor to manage the premises or to receive rent

from a tenant under a rental agreement[.]”

      {¶20} By comparison, a real party in interest pursuant to Civ.R. 17(A) has been

defined as “one who is directly benefited or injured by the outcome of the case.” U.S.

Bank Natl. Assn. v. Marcino, 181 Ohio App.3d 328, 2009–Ohio–1178, 908 N.E.2d 1032,

at ¶ 31 (Seventh District), citing Shealy v. Campbell (1985), 20 Ohio St.3d 23, 24, 20

OBR 210, 485 N.E.2d 701.

      {¶21} Following this logic and applying the statutory definition of landlord, courts

have held that it is not required that the record title owner commence an action for

forcible entry and detainer. See KDI Management at *1 (“the question of ownership was

immaterial to the action”); Knoppe at ¶ 29–32.

      {¶22} In the instant case, Appellee Marlene Tucker testified that she is the

owner of the subject property and that same is deeded to her in a revocable living trust.

(T. at 4-5). The Quit Claim deed was also attached to the Complaint.

      {¶23} Further, Donald Pfirsch acknowledged that Marlene Tucker is the owner of

the property, and that she wanted he and his wife to move out. (T. at 9). Further, both
Richland County, Case No. 2014 CA 0036                                                    6


parties agree that Appellants have lived on the property with the consent of Appellee

and/or Appellee’s late husband, that they were served with notice terminating the lease,

and that they also received the three-day notice to vacate the premises.

       {¶24} Moreover, the question of ownership was immaterial to the action. In an

action for forcible entry and detainer, the only issue is the right to present possession of

the premises, not who owns the property or has legal title. Fodor v. First Natl.

Supermarkets, Inc. (1992), 63 Ohio St.3d 489, 589 N.E.2d 17; State ex rel. Carpenter v.

Warren Municipal Court (1980), 61 Ohio St.2d 208, 400 N.E.2d 391.

       {¶25} Testimony was presented that Appellee is the landlord and the owner of

the property at issue. The forcible-entry-and-detainer provisions allow a landlord, not

just an owner, to file an action. A landlord is also permitted to serve the three-day notice

required prior to the filing of the action. R.C. §1923.04(A).

       {¶26} Appellant’s sole Assignment of Error is, therefore, overruled.

       {¶27} For the foregoing reasons, the judgment of the Mansfield Municipal Court,

Richland County, Ohio, is affirmed.

By: Wise, J.
Gwin, P. J., and
Farmer, J., concur.



JWW/d 0708